EXHIBIT 10.15
 
Full and Final Payment Agreement for Notes:
B-12172009b    C-12172009b
B-11192010a    C-11192010a
B-03012010a    C-03012010a
B-03012010b    C-03012010b
 
Cord Blood America, Inc.
 
This Full and Final Payment Agreement ("Agreement") dated June 15, 2012 is by
and between Cord Blood America, Inc. (the "Company") and JMJ Financial (the
"Holder"). The parties agree as follows:
 
1.             The following Notes issued by the Holder to the Company have the
following pay-off amounts:
 
Note Number
   
Original Face Amount
   
Pay-off Amount
                      C-12172009b     $ 1,500,000     $ 0   C-03012010a     $
750,000     $ 179,975.00   C-03012010b     $ 750,000     $ 734,975.00  
C-11192010a     $ 1,000,000     $ 1,005,000.00         $ 4,000,000     $
1,919,950.00  

 
2.             On the Effective Date, Holder shall surrender the remainder of
$1,919,950 worth of Notes B-12172009b, B-03012010a, B-03012010b, and B-11192010a
issued by the Company to the Holder (the "B Notes") as full payment of the
pay-off amounts of Notes C-12172009b, C-03012010a, C-03012010b, and C- 11192010a
(the "C Notes"), as permitted under Section 1.1 of each of the C Notes.
Following such surrender and payment, Holder will not owe any money to the
Company and the Holder shall be released of all liabilities associated with the
C Notes.
 
3. After application and pay-off of the C Notes as provided in Section 2, the
outstanding balances the Company will owe to the Holder under the B Notes will
be as follows:
 
Note Number
   
Original Face Amount
   
Currently Due with
OID, Interest & Principal
                      B-12172009b     $ 1,550,000     $ 122,680.50   B-03012010a
    $ 800,000     $ 700,025.00   B-03012010b     $ 800,000     $ 145,025.00  
B-11192010a     $ 1,050,000     $ 150,000.00         $ 4,200,000     $
1,117,730.50  

 
4.             Within two business days after the date of this Agreement, the
Company shall deliver to the Holder, via wire transfer, immediately available
funds in the amount of $1,117,730.50 as full payment of the B Notes.
 
 
1 

--------------------------------------------------------------------------------

 
 
5.             This Agreement will become effective at the time that the Holder
receives the wire payment from the Company (the Effective Date).
 
6.             Upon consummation of the transactions set forth above, all B
Notes and C Notes described herein, including any amendments, modifications,
settlement agreements and other documents related thereto, shall have been paid
in full and completely extinguished.
 
7.            The parties agree there are no other notes between them that are
still in effect, and in the event the parties are mistaken and there are
additional outstanding notes between them, all such notes, including any and all
amendments, modifications, settlement agreements and other documents related
thereto, are hereby cancelled and extinguished and of no further force and
effect.
 
8.            Release.  Except for the obligations arising out of this
Agreement, JMJ Financial and Cord Blood America, Inc. do hereby generally and
specifically release, discharge, and acquit one another and their past and
present parents, affiliates, subsidiaries, officers, directors, partners,
principals, employees, attorneys, insurers, agents, successors, heirs and
assigns, from any and all claims, demands, obligations, losses, causes of
action, costs, expenses, attorneys’ fees and liabilities of any nature
whatsoever, whether based on contract, tort, statutory or other legal or
equitable theory of recovery, in any way arising out of or relating to any of
the documents and transactions referenced in this Agreement, or in any other way
arising out of business transactions between them, whether known or unknown,
occurring prior to, as of, and after the date of the execution of this
Agreement.  The parties also intend the releases contained in this Agreement to
cover, encompass, release, and extinguish all claims and matters which the
parties do not know or suspect to exist in their favor at the time of executing
the Agreement, which if known by them would have materially affected their
settlement.  The parties expressly waive their rights under California Civil
Code Section 1542, which provides that: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.”  The parties waive
their rights under similar statutes in any other state in which a party may
bring a claim against the other party.
 
 

Agreed:               Cord Blood America, Inc.               By: [ex101301.jpg]
 By:    [ex101302.jpg]   Joseph R. Vicente   JMJ Financial / Its Principal  
Chairman and President      

 
 
 2

--------------------------------------------------------------------------------